COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00244-CV


In the Interest of J.T.J.M. and J.M.-      §   From the 367th District Court
N. T.
                                           §   of Denton County (2012-50635-367)

                                           §   December 19, 2013

                                           §   Opinion by Justice Gabriel


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By _________________________________
                                           Justice Lee Gabriel